___________

                                    No. 95-1576
                                    ___________

United States of America,                 *
                                          *
              Appellee,                   *
                                          * Appeal from the United States
     v.                                   * District Court for the
                                          * Eastern District of Missouri.
James Ward,                               *
                                          *       [UNPUBLISHED]
              Appellant.                  *
                                    ___________

                     Submitted:     November 28, 1995

                           Filed:   December 11, 1995
                                    ___________

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     James Ward pleaded guilty to conspiring to distribute and possess
with intent to distribute heroin, in violation of 21 U.S.C. §§ 841(a)(1)
and 846.   The district court1 sentenced him to seventy months in prison and
four years supervised release.      On appeal, Ward argues the district court
erred in assessing an enhancement for possessing a firearm, and in denying
a minor-participant role reduction.     See U.S.S.G. §§ 2D1.1(b)(1); 3B1.2(b).
We affirm.


     The district court's findings that a defendant warrants a firearm
possession enhancement and is not entitled to a "minor participant"
reduction will not be reversed unless clearly erroneous.    See United States
v. Richmond, 37 F.3d 418, 419 (8th Cir. 1994), cert. denied, 115 S. Ct.
1163 (1995); United States v.




     1
      The HONORABLE CHARLES A. SHAW, United States District Judge
for the Eastern District of Missouri.
Rayner, 2 F.3d 286, 288 (8th Cir. 1993).         The government must prove by a
preponderance   of    the    evidence    that   defendant     warrants   a    firearm
enhancement, which is assessed if "it is not clearly improbable that the
weapon had a nexus with [drug trafficking] activity."            Richmond, 37 F.3d
at 419.    Defendant must prove he is entitled to a reduction for minor
participant role in the offense.
     After carefully reviewing the record, we conclude that the district
court's   findings    are   not   clearly   erroneous.      Police   found   numerous
firearms, heroin, and drug paraphernalia in the upstairs portion of a house
in St. Louis that Ward shared with a more culpable conspirator, which
justified the finding of a nexus between the firearms and the illegal drug
activities of both conspirators.        Compare Richmond, 37 F.3d at 420; United
States v. Williams, 10 F.3d 590, 595-96 (8th Cir. 1993); United States v.
Hammer, 3 F.3d 266, 270 (8th Cir. 1993), cert. denied, 114 S. Ct. 1121
(1994); United States v. Turpin, 920 F.2d 1377, 1386 (8th Cir. 1990), cert.
denied, 499 U.S. 953 (1991).       In addition to receiving packages of heroin
from California and delivering them to his more culpable conspirator, Ward
assisted in local distribution of the heroin, which justified denying the
§ 3B1.2(b) reduction.       Compare United States v. Abanatha, 999 F.2d 1246,
1250 (8th Cir. 1993), cert denied, 114 S. Ct. 1549 (1994).


     The judgment of the district court is affirmed.


     A true copy.


            Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-